Citation Nr: 0534597	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  02-14 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for service-
connected coronary artery disease, currently rated as 30 
percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel






INTRODUCTION

The veteran served on active duty from November 1978 to July 
1982, from December 1990 to May 1991, and from July 1991 to 
September 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

Procedural history

In a June 1992 rating decision, service connection was 
granted for coronary artery disease; a 30 percent disability 
rating was assigned.

In a March 2002 rating decision, the RO denied the veteran's 
claim for an increased rating for coronary artery disease.  
The veteran filed a timely notice of disagreement (NOD), and 
the RO issued a statement of the (SOC) in June 2002.  The 
appeal was perfected with the submission of a statement from 
the veteran in July 2002, which was accepted by the RO as a 
timely substantive appeal.  

Issues not on appeal

In the March 2002 rating decision, the RO also denied a claim 
for nonservice-connected disability pension benefits.  The 
veteran perfected an appeal as to that issue.  In February 
2005, the RO indicated that nonservice-connected disability 
pension benefits had been granted.  Therefore, the benefit 
sought on appeal was granted and that issue is no longer in 
appellate status.

In a September 2003 rating decision, the RO denied service 
connection for post-traumatic stress disorder (PTSD) and a 
complaint of Gulf War syndrome with substance abuse.  The 
veteran disagreed with the September 2003 rating decision and 
initiated an appeal.  In January 2004, the RO issued a 
statement of the case (SOC) on the issues of service 
connection for PTSD and a complaint of Gulf War syndrome with 
substance abuse.  The veteran did not perfect an appeal of 
those issues by filing a timely substantive appeal.  
Therefore, those issues are not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDING OF FACT

The veteran failed, without good cause, to report for a VA 
heart examination, which was scheduled to be conducted in 
October 2004 and which was necessary for an informed 
adjudication of the claim.


CONCLUSION OF LAW

Because the veteran failed, without good cause, to report for 
a VA heart examination which was scheduled in connection with 
his claim of entitlement to an increased evaluation for 
service-connected coronary artery disease, his claim is 
denied.  38 C.F.R. § 3.655 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to an increased disability 
rating for his service-connected coronary artery disease.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence.  See, in general, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified at 38 U.S.C.A. §§ 
5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 (2005).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A (West 2002).  Regulations have been implemented in 
support of the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) 
[codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].

In this case, as will be discussed further below, VA 
attempted to provide assistance to the veteran, to include 
furnishing a heart examination.  Through no fault of VA, 
those efforts were unsuccessful.  Specifically, the RO 
scheduled VA heart examination in October 2004 to determine 
the severity of the veteran's service-connected coronary 
artery disease.  However, the veteran failed to appear 
without showing good cause.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
The Board concludes that in light of the veteran's 
disinclination to fully cooperate with the process, all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim and that any 
further attempts to assist the veteran in developing his 
claim would result in needless delay, and are thus 
unwarranted.

In this case, the VA adjudicators determined that the record 
in this case is incomplete and attempted to supplement the 
record by obtaining additional medical evidence.  This 
supplementation of the record was required by the mandate 
contained in the statute and regulation.  See, in particular, 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The consequences of 
the veteran's refusal to report for the scheduled VA 
examination will be discussed below.

Because the increased rating claim is being denied as a 
matter of law, the VCAA is inapplicable.  See Manning v. 
Principi, 16 Vet. App. 534 (2002) [the VCAA has no effect on 
an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter].

The Board additionally observes that VA in fact complied with 
the provisions of the VCAA as to notice as well as duty to 
assist.  See VCAA letters dated December 24, 2002 and 
September 24, 2004.  To the extent necessary, VA also 
attempted to assist the veteran in the development of his 
claim.  VA's efforts were thwarted by lack of cooperation on 
the part of the veteran.

The Board further notes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
veteran has not expressed a desire to have a personal 
hearing.  

Pertinent law and regulations

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  See 38 
C.F.R. § 3.655 (2005); see also Engelke v. Gober, 10 Vet. 
App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 
311 (1992).

Analysis

In an August 2004 statement, the veteran requested a VA 
examination.  

In the September 2004 VCAA letter notifying the veteran that 
he would be scheduled for an examination, the RO advised the 
veteran that "[t]his exam is very important."  The RO also 
stated that "[w]ithout it, we may have to deny your claim, 
or you might be paid less than you otherwise would."  The RO 
added that "[i]f you can't report for the examination as 
scheduled, contact the medical facility and arrange a more 
convenient place or time."  See the September 24, 2004 
letter, page 5 [emphasis as in the original].  

A VA medical center scheduled the veteran for a VA heart 
examination in October 2004.  The veteran failed to report 
for that scheduled examination.  He has not provided any 
adequate reason or good cause for his failure to report for 
examination   

It is clear that the veteran failed without explanation to 
report for a VA heart examination which was scheduled to 
evaluate his service-connected coronary artery disease.  It 
is plain from the record before the Board that the veteran 
has been advised of what was required of him to adjudicate 
this claim, but he has failed to comply.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991); see also Wood, 1 Vet. 
App. at 193.  There is of record no correspondence or report 
of contact from the veteran which would explain his failure 
to report for the examination, even though the RO told him 
that he should contact the VA medical center if he cannot 
report for the examination as scheduled.

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court 
pointed out that VA must show that a claimant lacked 
"adequate reason" [see 38 C.F.R. § 3.158(b) (2002)], or "good 
cause" [see 38 C.F.R. § 3.655 (2004)] for failing to report 
for a scheduled examination.  In this case, as discussed 
above, neither the veteran nor his representative has 
provided an "adequate reason" or "good cause" for the 
veteran's failure to report to be examined when VA so 
requested.

It is the responsibility of VA to obtain sufficient evidence 
to render an informed decision in a case.  The Court has 
impressed upon VA the seriousness of this responsibility in 
cases too numerous to mention.  See, e.g., Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) [VA's duty to assist 
includes "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"].  VA's 
responsibility was both clarified and amplified through the 
enactment of the VCAA.  The responsibility that the 
evidentiary record be developed to its fullest possible is 
not, however, unilateral; as noted above, the veteran must 
cooperate in this development, and his failure to cooperate 
may precipitate action adverse to the interests of his claim.

The Board is mindful of the provision contained at the outset 
of 38 C.F.R. § 3.655: "When entitlement . . . to a benefit 
cannot be established without a current VA examination or 
reexamination . . . ."  In this case, as determined by the RO 
pursuant to the veteran's request, a VA examination was 
indeed necessary to grant the benefit sought by the veteran, 
namely an increased rating for his service-connected coronary 
artery disease.  Cf. 38 C.F.R. § 3.159(c)(4) (2005).

Under the general rating formula for arteriosclerotic heart 
disease (coronary artery disease), a 100 percent evaluation 
is assigned with documented coronary artery disease resulting 
in the following: chronic congestive heart failure; or 
dyspnea, fatigue, angina, dizziness, or syncope due to a 
workload of 3 metabolic equivalents (METs) or less; or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  When there is more than one episode of 
acute congestive heart failure in the past year, or a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent, a 60 percent evaluation is 
assigned.  A 30 percent evaluation is assigned when a 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or when there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  
38 C.F.R. § 4.104, Diagnostic Code 7005 (2005).

The report of the February 2002 VA general medical 
examination reflects that an echocardiography done in January 
2001 revealed borderline left ventricular hypertrophy with an 
ejection fraction of 60 percent.  However, that VA 
examination did not address the level of workload in METs 
that results in dyspnea, fatigue, angina, dizziness, or 
syncope.  Moreover, while VA hospitalization records dated in 
February 2004 reflect that a cardiac catheterization done 
during that hospitalization revealed a dilated left ventricle 
and an ejection fraction of 40 to 54 percent, that cardiac 
catheterization did not definitively show that the veteran's 
ejection fraction was between 30 and 50 percent and in fact 
it suggests that it may be in the range of 51 to 54 percent.  

There is no medical evidence, private or VA, of record that 
addresses all of the criteria for consideration of an 
increased disability rating and that is therefore adequate 
for rating purposes.  See 38 C.F.R. § 3.326 (2005).  
Specifically, the evidence of record in the claims file does 
not contain any evidence showing the level of workload in 
METs that results in dyspnea, fatigue, angina, dizziness, or 
syncope, and does not contain sufficient evidence to 
determine whether the degree of the ejection fraction due to 
left ventricular dysfunction.  The examination was clearly 
necessary for an informed decision as to the veteran's 
increased rating claim.  There is of record no other evidence 
which would substitute for the VA examination and opinion 
requested by the Board in its remand.  See 38 C.F.R. § 3.326 
(2005). 

The Board again observes that in addition to the RO deeming a 
heart examination to be necessary, the veteran himself 
requested an examination.  His August 27, 2004 communication 
to the RO could not be more clear: "I am also requesting a 
C&P exam at the hospital in Ann Arbor."  It would be 
disingenuous, to say the least, for the veteran to now 
contend that the examination he himself requested was not 
necessary.  

The facts in this case are clear.  The veteran failed to 
report for a VA examination which was necessary to decide his 
claim and which was scheduled by the RO for that purpose.  No 
good cause or adequate reason has been demonstrated for his 
failure to be examined.  It appears that the veteran himself 
has not been heard from since August 2004.  

The Board is aware that the veteran has significant 
psychiatric and substance abuse problems.  This does not, 
however, excuse him from contacting VA.  See Hyson,  [the 
burden is on the appellant to keep VA apprised of his 
whereabouts; if he does not do so, there is no burden on the 
part of the VA to "turn up heaven and earth" to find him]. 

38 C.F.R. § 3.655 provides that when an examination is 
scheduled in conjunction with a claim for increase or any 
original claim other than an original compensation claim, the 
claim shall be denied.  The claim for an increased disability 
rating for service-connected coronary artery disease is 
therefore denied.  See 38 C.F.R. § 3.655 (2004); see also 
Sabonis v. Brown, 6 Vet. App. 426 (1994) [where the law and 
not the evidence is dispositive, the claim must be denied 
because of a lack of entitlement under the law].

The Board is of course aware of due process concerns that may 
arise in connection with cases, such as this, in which a 
veteran's claim is being denied based on his failure to 
adhere to VA regulations rather than the Board considering 
evidentiary merits of the issue on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein.  

When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  With respect to this case, the Board concludes that 
the veteran has not been prejudiced by the decision herein.  
In this case, as discussed above, the veteran was fully 
apprised by the RO via the September 24, 2004, letter of the 
consequences of his failure to report for a scheduled VA 
examination.  Thus, any due process concerns have been 
satisfied.


ORDER

An increased disability rating for service-connected coronary 
artery disease is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


